Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1934 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


KINDI SPALDING,

             Plaintiff,                              Hon. Robert J. Jonker

v.                                                   Case No. 1:18-cv-819

EATON COUNTY, et al.,

            Defendants.
_________________________________/

                      REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion to Dismiss and/or for

Summary Judgment.          (ECF No. 71).    In accordance with 28 U.S.C.     636(b),

authorizing United States Magistrate Judges to submit proposed findings of fact and

recommendations for disposition of dispositive motions, the undersigned recommends

that Defendants’ motion be granted in part and denied in part.

                                    BACKGROUND

      Kindi Spalding, represented by counsel, initiated the present action in her

capacity as the Personal Representative of the Estate of Jessica Spalding. (ECF

No. 1). In her complaint, Plaintiff alleges the following.

      On August 11, 2015, Jessica Spalding was arrested and transported to the

Eaton County Jail.        Upon admission to the jail, Spalding acknowledged to jail

personnel that she had recently used heroin. By the time Spalding was admitted to

the jail, however, she was “withdrawing from heroin use,” and she exhibited an
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1935 Page 2 of 12



elevated temperature as well as “an infected swollen left hand from intravenous

heroin use.”   Despite exhibiting “readily apparent cognitive, physical, emotional,

psychological, behavioral, gastrointestinal, and mood symptoms” of heroin

withdrawal, Spalding was not provided medical treatment. The following afternoon,

Spalding “was transferred to the Lansing City Jail” regarding a separate matter.

      Upon admission to the Lansing City Jail, Spalding acknowledged using heroin

recently. Spalding further reported that her hand was “hurting” and that she was

experiencing “a really high fever.” Spalding later requested to be transported to a

hospital for treatment, but this request was denied. Soon thereafter, Spalding began

vomiting and experiencing diarrhea. Between 9:08 p.m. on August 12, 2015, and

10:14 a.m. on August 13, 2015, Spalding vomited and/or experienced diarrhea at least

26 times. Despite exhibiting these and other, symptoms of her “ongoing medical

emergency,” Plaintiff received no medical care.

      On the afternoon of August 13, 2015, Spalding was transferred to the Ingham

County Jail. Officials at the Ingham County Jail were informed of Spalding’s heroin

use, hand injury, and “otherwise made aware of [Spalding’s] ongoing medical

emergency.” Spalding was, nevertheless, not provided any medical care. In the

early morning hours of August 14, 2015, a nurse examined Spalding and noted the

presence of “needle marks” that “required immediate attention.” The nurse further

observed that Spalding was tachycardic and “withdrawing from heroin.” The nurse,

however, did not provide Spalding with any medical treatment, but instead placed

Spalding on the jail’s opiate withdrawal monitoring protocol and “sent her back to
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1936 Page 3 of 12



her cell.”

       By the morning of August 14, 2015, Spalding was “vomiting and constantly

experiencing fecal incontinence” and was unable to eat breakfast. Jail personnel

still did not provide Spalding with medical treatment, but instead instructed

Spalding’s cellmate to “move [Spalding’s] mattress to the floor near the toilet so that

she would vomit and defecate less on the floor.” Jail personnel brought Spalding a

“liquid lunch,” which she was unable to eat.           Shortly thereafter, Spalding

experienced another episode of fecal incontinence after which she was transported “to

the medical post.” Spalding was examined by two medical professionals who, despite

observing that Spalding was experiencing a medical emergency, provided her with

“no medical treatment.” Spalding was informed that a nurse would check on her

later, but to return to her cell in the meantime.

       At approximately 5:45 p.m., a deputy observed Spalding “laying on the floor of

her cell surrounded by uneaten containers of food which were delivered to her by jail-

mates throughout the day.” Despite knowing that Spalding was in “very bad shape,”

this deputy did not secure medical treatment for Spalding, but instead merely

instructed her “to consume the liquid food in order to regain strength.”            At

approximately 7:00 p.m., other inmates began hearing “strange noises” emanating

from Spalding’s cell.   At approximately 7:31 p.m., a deputy discovered Spalding

“unresponsive and laying face down on her mattress which was still on the floor of

her cell with vomit encompassing her face.” Medical personnel were immediately

summoned and efforts were undertaken to revive Spalding.           These efforts were
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1937 Page 4 of 12



unsuccessful, however, and Spalding was pronounced dead at 8:25 p.m.

      Plaintiff initiated this action against Eaton County, Ingham County, the City

of Lansing, and 59 individuals. With respect to the individual defendants, Plaintiff

alleges deliberate indifference to Jessica Spalding’s serious medical needs. As for

the municipal defendants, Plaintiff alleges a failure to train and/or supervise.

Plaintiff’s claims against thirteen defendants were previously dismissed.      (ECF

No. 51-52). Nineteen of the remaining individual defendants now move for relief.

                                    ANALYSIS

I.    Voluntarily Dismissed Defendants

      In response to the present motion, Plaintiff “agrees to dismiss” her claims

against the following defendants: Melissa Brown, Sam Davis, Andrew Bouck, Scott

Wrigglesworth, Nicholas Wagner, Unknown Torrez, and Darroll Gatson.            (ECF

No. 82, PageID.1743).   Accordingly, the undersigned recommends that Plaintiff’s

claims against these seven defendants be dismissed with prejudice. See Fed. R. Civ.

P. 41(a)(2). The twelve other defendants presently seeking relief move for such on

both summary judgment and failure to state a claim grounds, each of which is

addressed below.

II.   Motion for Summary Judgment

      Plaintiff argues that summary judgment is premature at this juncture. The

Court agrees. Discovery is still ongoing and Plaintiff has submitted an affidavit,

pursuant to Federal Rule of Civil Procedure 56(d), describing the discovery needed to
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1938 Page 5 of 12



sufficiently respond to Defendants’ motion for summary judgment. (ECF No. 82,

PageID.1820-24).     Accordingly, the undersigned recommends that Defendants’

motion for summary judgment be denied without prejudice as premature. 1

III.   Motion to Dismiss

       The following defendants move for relief pursuant to Federal Rule of Civil

Procedure 12(b)(6) on the ground that Plaintiff’s allegations fail to state a claim on

which relief may be granted: Morgan Gyhra, Brinah Cook, Rodolfo Gaytan, Chris

Hagerman, Daniel Patrick, Sandra Douse, Matthew Watters, Nathan Smith, Conner

Plantz, Thomas Agueros, Ryan Watts, and Jeffrey Chappell. 2

       A motion to dismiss for failure to state a claim on which relief may be granted

tests the legal sufficiency of a complaint by evaluating the assertions therein in a

light most favorable to Plaintiff to determine whether such states a valid claim for

relief. See In re NM Holdings Co., LLC, 622 F.3d 613, 618 (6th Cir. 2000). Pursuant

to Rule 12(b)(6), a claim must be dismissed for failure to state a claim on which relief

may be granted unless the “[f]actual allegations [are] enough to raise a right for relief


1 In addressing Defendants’ motion to dismiss, the Court has disregarded all evidence
and material submitted (by any party) that is not properly considered when resolving
a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

2
  In resolving Defendants’ motion, the Court has focused on the portions of Plaintiff’s
complaint in which she advances specific allegations against the moving defendants.
As the Court previously observed (ECF No. 51), vague, nonspecific allegations are
insufficient to defeat a motion to dismiss for failure to state a claim. See, e.g.,
Marcilis v. Township of Redford, 693 F.3d 589, 596 (6th Cir. 2012) (“damage claims
against government officials arising from alleged violations of constitutional rights
must allege, with particularity, facts that demonstrate what each defendant did to
violate the asserted constitutional right”).
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1939 Page 6 of 12



above the speculative level on the assumption that all of the complaint’s allegations

are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007).

      As the Supreme Court has held, to survive a motion to dismiss, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This

plausibility standard “is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” If the complaint

simply pleads facts that are “merely consistent with” a defendant’s liability, it “stops

short of the line between possibility and plausibility of ‘entitlement to relief.’” Ibid.

As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause
             of action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure
             from the hyper-technical, code-pleading regime of a prior
             era, but it does not unlock the doors of discovery for a
             plaintiff armed with nothing more than conclusions.
             Second, only a complaint that states a plausible claim for
             relief survives a motion to dismiss. . .Determining whether
             a complaint states a plausible claim for relief will, as the
             Court of Appeals observed, be a context-specific task that
             requires the reviewing court to draw on its judicial
             experience and common sense. But where the well-pleaded
             facts do not permit the court to infer more than the mere
             possibility of misconduct, the complaint has alleged – but
             it has not “show[n]” – “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1940 Page 7 of 12



      A.      Defendants Cook, Gaytan, Plantz, Hagerman, Agueros, Patrick, Watts,
              Douse, Gyhra, and Watters

      Plaintiff alleges that these defendants were deliberately indifferent to Jessica

Spalding’s serious medical needs.        Specifically, Plaintiff alleges that these

defendants either “failed to check, observe, and/or monitor” Spalding or failed to

ensure that others “checked, observed, and/or monitored” her. (ECF No. 1 at ¶¶ 175,

176, 181, 182, 183, and 185).

      The proscription against cruel and unusual punishment, articulated by the

Eighth Amendment, is equally applicable, by way of the Fourteenth Amendment, to

pre-trial detainees such as Spalding. See Brown v. Chapman, 814 F.3d 447, 465 (6th

Cir. 2016).    The Eighth Amendment’s prohibition against cruel and unusual

punishment applies not only to punishment imposed by the state, but also to

deprivations which occur during imprisonment and are not part of the sentence

imposed. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429

U.S. 97, 101-02 (1976). Accordingly, the Eighth Amendment protects against the

unnecessary and wanton infliction of pain, the existence of which is evidenced by the

“deliberate indifference” to an inmate’s “serious medical needs.” Estelle, 429 U.S. at

104-06; Napier v. Madison County, Kentucky, 238 F.3d 739, 742 (6th Cir. 2001).

      The analysis by which a defendant’s conduct is evaluated consists of two-steps.

First, the Court must determine, objectively, whether the alleged deprivation was

sufficiently serious.   A “serious medical need,” sufficient to implicate the Eighth

Amendment, is “one that has been diagnosed by a physician as mandating treatment
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1941 Page 8 of 12



or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). Thus,

the objective component is satisfied where a prisoner receives no treatment for a

serious medical need. See Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018). If,

however, the prisoner “has received on-going treatment for his condition and claims

that this treatment was inadequate,” he must demonstrate that his care was “so

grossly incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.” Ibid.

      If the prisoner satisfies the objective component, he must then demonstrate

that the defendant possessed a sufficiently culpable state of mind:

              a prison official cannot be found liable under the Eighth
              Amendment for denying an inmate humane conditions of
              confinement unless the official knows of and disregards an
              excessive risk to inmate health or safety; the official must
              both be aware of the facts from which the inference could
              be drawn that a substantial risk of serious harm exists, and
              he must also draw the inference.

Id. at 837.

      In other words, the plaintiff “must present evidence from which a trier of fact

could conclude ‘that the official was subjectively aware of the risk’ and ‘disregard[ed]

that risk by failing to take reasonable measures to abate it.” Greene v. Bowles, 361

F.3d 290, 294 (6th Cir. 2004) (citing Farmer, 511 U.S. at 829, 847). To satisfy this

part of the analysis, the prisoner must demonstrate that the defendant acted with

“deliberateness tantamount to intent to punish.” Miller v. Calhoun County, 408 F.3d

803, 813 (6th Cir. 2005).
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1942 Page 9 of 12



      It is very likely that had Defendants “checked, observed, and/or monitored”

Jessica Spalding that she would have received timely medical attention and survived

her incarceration. Moreover, Defendants’ failure may even constitute negligence.

But liability under the Eighth Amendment “cannot be predicated on negligence,

inadvertence, or good faith error.” See, e.g., Reilly v. Vadlamudi, 680 F.3d 617, 624

(6th Cir. 2012) (citing Whitley v. Albers, 475 U.S. 312, 319 (1986)). Instead, Plaintiff

must establish that Defendants were aware that there existed an “excessive risk” to

Spalding’s health or safety and nevertheless failed to reasonably respond thereto.

      While it may be accurate to allege that Defendants “failed to monitor”

Spalding, Plaintiff has failed to allege that Defendants were aware of any facts from

which they should have known that Spalding faced an excessive risk to her health or

safety that necessitated monitoring. Accordingly, the undersigned recommends that

Plaintiff’s claims against Defendants Cook, Gaytan, Plantz, Hagerman, Agueros,

Patrick, Watts, Douse, Gyhra, and Watters be dismissed for failure to state a claim

on which relief may be granted.

      B.      Defendant Smith

      Plaintiff claims that Defendant Smith was deliberately indifferent to Jessica

Spalding’s serious medical needs.      With respect to Smith, Plaintiff alleges the

following.    On the evening of August 13, 2015, Smith escorted Spalding from

“general housing” to an individual cell.    (ECF No. 1 at ¶ 125).      While escorting

Spalding, Smith “observed and became aware of” Spalding’s “continuing medical

emergency.”     (Id.).   Despite becoming aware that Spalding was experiencing a
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1943 Page 10 of 12



medical emergency, Smith simply “placed [Spalding] into a cell as opposed to seeking

necessary medical attention.” (Id.).

      While perhaps a close call, these allegations are sufficient to state a claim

against Defendant Smith. Unlike the allegations discussed in the preceding section,

Plaintiff does allege that Smith was subjectively aware that Spalding was

experiencing a medical emergency.        While Plaintiff does not allege with any

specificity what symptoms or other manifestations of illness Smith observed, the

Court nonetheless finds that Plaintiff has alleged facts sufficient to state a claim

against Smith. Accordingly, the undersigned recommends that Defendant Smith’s

motion to dismiss be denied. As for Defendant Smith’s assertion that he is entitled

to qualified immunity, the undersigned recommends that such likewise be denied as

any reasonable official would have understood that if he acted as Plaintiff alleges that

such violates the Eighth Amendment. See Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).

      C.     Defendant Chappell

      Plaintiff alleges that Defendant Chappell was deliberately indifferent to

Jessica Spalding’s serious medical needs. With respect to Chappell, Plaintiff alleges

the following. On the afternoon of August 14, 2015, Defendant Hawkins transferred

Spalding to Chappell “for transportation to the medical post.” (ECF No. 1 at ¶ 150).

Chappell subsequently informed Defendant Borseth, whom Plaintiff alleges is a

Registered Nurse, that Spalding was “continually vomiting and defecating herself.”

(ECF No. 1 at ¶ 44, 151).
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1944 Page 11 of 12



      Plaintiff alleges that Chappell is a Deputy Sheriff, (ECF No. 1 at ¶ 150), but

does not allege that Chappell possesses any specialized or particularized medical

training.   Plaintiff concedes that Chappell communicated to Borseth, a medical

professional, that Plaintiff was experiencing symptoms that a reasonable person

would understand required further examination and treatment.            For Eighth

Amendment purposes, Chappell was entitled to presume that Borseth would, in fact,

provide Spalding the medical care she required. See, e.g., Jones v. Pramstaller, 678

F.Supp.2d 609, 622-23 (W.D. Mich. 2009) (prison officials are entitled to “presume

that an employee more-specifically assigned to monitor prisoner health” has “done

her job”); Baker v. County of Missaukee, 2016 WL 11475274 at *12 (W.D. Mich.,

Mar. 3, 2016) (“members of the jail’s custody staff were entitled to rely on the

judgment of medical professionals regarding the appropriate course of medical and

dental treatment”).   Accordingly, the undersigned recommends that Defendant

Chappell’s motion to dismiss be granted.

                                 CONCLUSION

      For the reasons articulated herein, the undersigned recommends that

Defendants’ Motion to Dismiss and/or for Summary Judgment, (ECF No. 71), be

granted in part and denied in part. Specifically, the undersigned recommends that

Defendants’ motion for summary judgment be denied without prejudice.
Case 1:18-cv-00819-RJJ-PJG ECF No. 93 filed 05/06/20 PageID.1945 Page 12 of 12



      The undersigned recommends that Plaintiff’s claims against the following

defendants be dismissed for the reasons articulated herein: Melissa Brown, Sam

Davis, Andrew Bouck, Scott Wrigglesworth, Nicholas Wagner, Unknown Torrez,

Darroll Gatson, Morgan Gyhra, Brinah Cook, Rodolfo Gaytan, Chris Hagerman,

Daniel Patrick, Sandra Douse, Matthew Watters, Conner Plantz, Thomas Agueros,

Ryan Watts, and Jeffrey Chappell.       The undersigned further recommends that

Plaintiff’s claim against Defendant Nathan Smith go forward for the reasons

discussed herein.

      OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of Court within fourteen days of the date of service of this notice. 28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.    Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                              Respectfully submitted,


Date: May 6, 2020                             /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
